Trippe, Judge.
1. In the case of The Savannah and Charleston Railroad Company vs. Daniel Callahan, decided at the present term, it was held, that the Act of 1869 only gives a summary remedy for the enforcement of mechanics’ and laborers’ liens upon the property of their employers, when the debt is due for the labor actually performed by them, and the materials furnished by them, with which and upon which the labor has been per*394formed. The lien, is given and the summary remedy allowed, to secure the debt due to the laborer or mechanic for his own labor and materials furnished by him, in the performance of the labor for which the debt is due. The Act of 1869 provides that “such liens may be enforced in the manner prescribed in the 1969th section of Irwin’s Revised Code, upon the subject of enforcing liens against steamboats.” That section says that the person prosecuting such lien must make an affidavit “showing all the facts necessary to constitute a lien under this Code.” The Act of September 16th, 1870, entitled “An Act to alter and amend an Act for the enforcement of liens,” etc., uses the same expression, and requires the affidavit to “ show all the facts necessary to constitute a lien,” etc. According to these provisions, the proceedings for the enforcement of the lien claimed in this case, did not show all the facts necessary to constitute a lien, and could not, therefore, be the foundation for issuing a valid process for the sale of property under it. Where such extraordinary and summary process is given, the statute granting it should be strictly complied with. The proceedings should show that the claim is for the labor of the mechanic himself, or for materials furnished by him, as held in the case referred to.
2. But the defendants set up in their plea and evidence, that as Mrs. Archer was in default, in not giving notice of her title, the builders would in equity have a lien on the house for the unpaid portion of their claim, and that the purchasers at sheriff’s sale should be subrogated to their rights. To have accomplished this, it was- necessary that Thomas Archer should have been made a party. He was interested in the issue. The amount of his debt was to be ascertained, and to that extent, at least, he had an interest. He had also a remainder interest in the property after the termination of his mother’s life interest. There was no legal evidence of this debt before the Court. If the proceedings to enforce the alleged lien were insufficient for the purpose for which they were instituted, they were not competent evidence to establish the debt. So that granting the equity claimed could have *395been enforced with proper proof and proper parties, there were not before the Court the evidence and the parties necessary to authorize the recovery asked for by the defendants.
Judgment affirmed.